77385: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-12556: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 77385


Short Caption:JARAMILLO VS. RAMOS, M.D.Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1700221Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:11/14/2018 / Levitt, LansfordSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:01/23/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantEstate of Maria JaramilloWilliam C. Jeanney
							(Bradley Drendel & Jeanney)
						


AppellantRosaiset JaramilloWilliam C. Jeanney
							(Bradley Drendel & Jeanney)
						


RespondentSusan R. Ramos, M.D.Alice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Edward J. Lemons
							(Lemons, Grundy & Eisenberg)
						





Docket Entries


DateTypeDescriptionPending?Document


11/13/2018Filing FeeFiling Fee Paid. $250.00 from Bradley, Drendel & Jeanney.  Check no. 57333. (SC)


11/13/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)18-903906




11/13/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)18-903908




11/14/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt. (SC).18-904079




11/26/2018Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC).18-905582




11/28/2018Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.  (SC)18-906110




12/04/2018Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Docketing Statement due:  December 17, 2018.  (SC)18-906825




12/17/2018Docketing StatementFiled Docketing Statement Civil Appeals. (SC)18-909046




01/31/2019BriefFiled Appellant's Opening Brief. (SC)19-04842




01/31/2019AppendixFiled Appellant's Appendix Volume 1. (SC)19-04846




02/12/2019MotionFiled Appellant's Motion to Seal Appellants' Appendix. (SC)19-06537




02/13/2019MotionFiled Respondent's Notice of Non-Opposition to Appellants' Motion to Seal Appellants' Appendix. (SC)19-06713




02/14/2019Order/Clerk'sFiled Order Granting Telephonic Extension. Respondent's Answering Brief due: March 18, 2019. (SC)19-07076




02/25/2019Order/ProceduralFiled Order Regarding Motion.  Appellant has filed a motion to seal the appendix because it contains a copy of a settlement agreement that was inadvertently included.  The motion is granted in part.  The clerk of this court shall remove the settlement agreement at pages 120 through 125 from the appendix and file it separately under seal.  (SC)19-08587




02/25/2019AppendixFiled SEALED - Appendix, pages 120 through 125.


03/15/2019MotionFiled Stipulation for Extension to File Respondent's Answering Brief. (SC)19-11600




03/26/2019Order/ProceduralFiled Order Granting Motion.  Respondent's Answering Brief due:  April 18, 2019.  (SC)19-13258




04/17/2019BriefFiled Respondent's Answering Brief. (SC)19-16938




04/17/2019AppendixFiled Respondent's Appendix - Volume 1. (SC)19-16953




05/07/2019MotionFiled Stipulation for Extension to File Appellant's Reply Brief. (SC)19-20000




05/08/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Reply Brief due: June 17, 2019. (SC)19-20086




06/14/2019MotionFiled Appellant's Motion for Extension of Time (Second Extension; First by Motion). (SC)19-25826




06/19/2019Order/ProceduralFiled Order Granting Motion.  Appellant's Reply Brief due:  July 17, 2019.  (SC)19-26483




07/16/2019BriefFiled Appellant's Reply Brief. (SC)19-30187




07/17/2019Case Status UpdateBriefing Completed/To Screening. (SC)


01/23/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)20-03153




04/02/2020Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Northern Nevada Panel. Author: Cadish, J. Majority: Parraguirre/Hardesty. 136 Nev. Adv. Opn. No. 17. NNP20-RPJH/EC. (SC)20-12556




04/27/2020RemittiturIssued Remittitur. (SC)20-15820




04/27/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


05/13/2020RemittiturFiled Remittitur. Received by District Court Clerk on April 30, 2020. (SC)20-15820





Combined Case View